Title: From George Washington to Clement Biddle, 14 February 1787
From: Washington, George
To: Biddle, Clement



Dear Sir:
Mount Vernon, 14th Feb., 1787

I forgot, in the letter I wrote to you the day before yesterday, to request the favour of you to send 6 Screw Augers, that will bore holes 2½ inches.—I want them for Posting and railing—If this size is not sufficiently large they may be made bigger—for this, or indeed any kind of work I am informed that Screw Augers are much preferred. I am, Dear Sir, Yr. Most Obedt. Servt.,

G. WASHINGTON.

